DETAILED ACTION

Status of Claims
Claims 1, 3, 4, 6-14, 19-23, and 25-27 are pending and presented for examination on the merits.
Claims 8, 21-23, and 25 are currently amended.  Claims 26 and 27 are new.

Status of Previous Claim Objections
The previous objection to claim 8 is withdrawn in view of the amendment to the claim.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejections of claims 8-14, 19-23, and 25 under the second paragraph of 35 U.S.C. § 112 are withdrawn in view of the amendments to claims 8, 21-23, and 25.

Status of Previous Claim Rejections under 35 USC § 101
The previous rejections of claims 1, 3, 4, 6-14, 19-23, and 25 under 35 U.S.C. § 101 are maintained.  Claims 26 and 27, which are each dependent on claim 1, are likewise rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 4, 6-13, 19-23, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vermolen et al., “A mathematical model for the dissolution kinetics of Mg2Si-phases in Al-Mg-Si alloys during homogenisation under industrial conditions,” Materials Science and Engineering A254, 1998, pp. 13-32 (“Vermolen”) in view of Dons, “The Alstruc homogenization model for industrial aluminum alloys,” Journal of Light Metals, 1, 2001, pp. 133-149 (“Dons”) and further in view of US 5,306,365 to Reighard (“Reighard”).
Regarding claims 1, 3, 4, 6, 7, 21-23, and 25, the claims remain rejected for the same reasons presented in the Office action dated 05/24/2021.
Regarding amended claim 8, Vermolen teaches a numerical analysis of a homogenization treatment of aluminum alloys under industrial circumstances.  Abstract.  The analysis follows the precipitate volume fraction and matrix homogeneity throughout an entire homogenization treatment.  Abstract.  Homogenization includes a heat-up rate (heat-up portion) and the temperature at homogenization (soaking portion).  Page 14 – left col., second full paragraph; page 26 – Section 3.8, third paragraph.  Homogenization prevents material failure during hot-extrusion (homogenization for subsequent processing via extrusion).  Page 13 – paragraph bridging left and right columns.
Homogenization is a thermal treatment that seeks to eliminate microstructural segregation, transform needle-shaped precipitates into rounded particles, and partly or entirely dissolve unstable secondary phases (metallurgical transformations of dissolving precipitation hardening phases and transforming insoluble phases into preferred phases).  Page 13 – Introduction, para. bridging left and right columns.  The spatial distribution and size of particles are also concerns.  Abstract; page 14 – left col., second full para.; page 19 – Section 3.2; page 31 – left col., second full para.; page 31 – Conclusion.  The process includes placing (introducing) an alloy into a furnace and heating the alloy to meet the aforementioned objectives.  Page 16 – Section 3, left col.; page 26 – Section 3.8.
The numerical analysis can be used to draw conclusions for an optimal homogenization treatment.  Abstract.  Industrial conditions addressed include how the phases in the alloy are affected by various heating rates and temperature gradients in the furnace during homogenization.  Page 26 – Section 3.8.  This suggests that the models are expected to be used to monitor homogenization processes based on a desired fraction of dissolved and/or transformed phases in the alloy (comparing a calculated accumulated metallurgical transformation to a transformation model that predicts a total degree of metallurgical transformation of the alloy in order to determine/control the residence time of the alloy in the furnace to achieve a target degree of transformation).  
A model shows the evolution of the volume fraction of Mg2Si over a period of time for a given homogenization temperature (transformation model obtained by analyzing total degree of metallurgical transformation of a plurality of alloy samples 
The correlation between accumulated volume fraction of phase transformation and time in furnace are shown in various figures, e.g., Figs. 1, 2, 8, 10, 14, 16, 17, and 19.  The volume fraction is measured as a function of time, with the time needed to reach the desired homogenization temperature being noted.  See, for example, Fig. 1 at notation t833.  This implies that the temperature is being monitored throughout the heating.  Because the model is to be used to optimize a homogenization process (abstract), the temperature would also be expected to be monitored in an industrial setting (determining the temperature of the alloy at a given time via actual or predictive modeling).  
Vermolen does not teach that the aluminum alloy is in the form of a billet.
Dons, directed to a model for homogenizing aluminum alloys, discloses that aluminum alloys are in the form of a billet.  Pages 133-134 – bridging para.; page 134 – first and second full paragraphs.  To obtain a model, experiments (on a plurality of samples) are performed and then the data are fitted with a curve.  Page 137 – right col., first full paragraph; page 140 – left col., first full paragraph; page 141 – right col., third full paragraph.  The billet is homogenized so that it can be subjected to rolling, extrusion, or age hardening.  Abstract – fourth bulleted item listed.  It would have been obvious to one of ordinary skill in the art to have made the shape of the alloy in Vermolen into a billet because the shape is amenable for further post-homogenization processing.
Vermolen teaches a furnace (page 26 – Section 3.8), but does not specify a production furnace. 
Reighard, directed to a method of heating a metal billet, teaches continuously monitoring and controlling the temperature of an alloy along its length during a heating process.  Abstract; col. 3, lines 63-68; col. 4, lines 1-4.  Local heating and cooling are adjusted to change the billet temperature profile in response to the temperature measurement and monitoring.  Col. 5, lines 10-16.  A low cost production furnace is used.  Col. 7, lines 63-68; col. 8, lines 1-5.  It would have been obvious to have used a production furnace in Vermolen because it would reduce costs associated with heat treatment and permit the continuous monitoring of temperature during homogenization. 
Regarding claims 9-13, 19, and 20, the claims remain rejected for the same reasons presented in the Office action dated 05/24/2021.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vermolen in view of Dons and Reighard, as applied to claim 1 above, and further in view of US 4,066,480 to Gullotti et al. (“Gullotti”).
Regarding new claim 26, Vermolen and Dons are silent regarding the device for measuring the temperature of the alloy during heating.  
Gullotti, directed to a method of heat treating aluminum alloys, teaches homogenizing aluminum base alloys in order to improve their hot workability.  Abstract; col. 1, lines 5-11; col. 2, lines 14-23; col. 4, lines 7-12.  In the homogenization furnace, thermocouples are peened into drilled holes in the aluminum billets at top and bottom locations (load thermocouples) and are used to measure the temperature of the metal.  .

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vermolen in view of Dons and Reighard, as applied to claim 1 above, and further in view of US 5,306,359 to Eppeland et al. (“Eppeland”) and US 6,207,937 (B1) to Stoddard et al. (“Stoddard”).
Regarding new claim 27, Vermolen and Dons are silent regarding the device for measuring the temperature of the alloy during heating.
Eppeland, directed to a method and apparatus for heat treating, discloses an apparatus for heat treating an aluminum part.  Title; col. 2, lines 19-21; FIG. 2.  A thermocouple (94) is placed within the refractory insulation of each station (air thermocouple).  Col. 4, lines 9-18; FIG. 2.  The thermocouple is used to provide temperature measurements (monitor a furnace cycle) to software (91) for calculating a true temperature (92) of the part (predict the temperature of the alloy).  Col. 4, lines 58-
Stoddard, directed to a temperature control system, discloses the need for accurate thermal processing control across a wide dynamic range of processing temperatures for semiconductor wafers and other substrates (loads).  Col. 3, lines 8-12.  To control the temperature, a process tube (14) (furnace) is fitted with spike thermocouples (36) and profile thermocouples (42) (air thermocouples) that are used to measure the temperature inside the process tube.  Col. 7, lines 55-65; FIG. 1A.  The real temperatures measured by the spike and profile thermocouples are used to predict the actual temperature of the wafers (28) for an on-line model.  Col. 22, lines 14-27.  Dynamic control then uses the on-line model to predict or estimate the temperatures of the wafers and to achieve a desired temperature of the wafers.  Col. 24, lines 29-49.  Simple modeling of the relationship between temperature of the wafer and temperature of the profile and spike thermocouples (established relationship between load and thermocouple) provides an accurate indication of dynamic changes in temperature.  Col. 22, lines 18-25.  
It would have been obvious to one of ordinary skill in the art to have used a thermocouple exposed to the interior of the heating chamber or furnace (air thermocouple), as shown in Eppeland and Stoddard, because it permits the measurement of a moving or rotating part.  Additionally, a thermocouple exposed to the .

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vermolen in view of Dons and Reighard, as applied to claim 8 above, alone, or optionally further in view of US 2004/0140025 (A1) to Kamat et al. (“Kamat”).
Regarding claim 14, the claim remains rejected for the same reasons presented in the Office action dated 05/24/2021.

Response to Arguments
Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive.
Applicant’s position is that even though deficiencies of TTT diagrams may be noted in Vermolen and Dons, neither document teaches nor suggests optimizing homogenization in a production furnace.
In response, Reighard teaches using a production furnace in a method where a temperature profile of a billet is monitored and measured.  Col. 7, lines 63-68; col. 8, lines 1-5.  The analyses in Vermolen can be used to draw conclusions for an optimal 
Applicant’s position is that incremental measuring is equivalent to continuous monitoring.  
In response, an increment refers to an amount by which something changes, whereas continuous means an uninterrupted extension of time.  See, for example, Merriam-Webster Dictionary (online).  These are not the same definition.  Even if they were interpreted as having the same meaning, continuous monitoring of temperature is disclosed in Reighard (abstract).
Applicant’s position is that the claims are patent-eligible because they integrate a judicial exception into a practical application by demonstrating that improves existing technology.
In response, a judicial exception is not integrated into a practical exception if the claims generally link the use of the judicial exception to a particular technological environment or field of use.  MPEP §§ 2106.04(d)(I), 2106.05(h).  In the instant case, the claims generally link abstract ideas of comparing and determining to homogenization.  However, applying the abstract idea to a homogenization process 
Applicant’s position is that the examiner is picking and choosing from the prior art using the claimed invention as a blueprint, over-simplifying the different between Vermolen and the claimed invention, continues to misconstrue the teachings of Dons and Vermolen by adding to Reighard to the obviousness rejection (as Reighard merely teaches monitoring the temperature of billets), and did not provide some rational underpinning to arrive at the claimed invention.
In response, the focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge.  MPEP 2141(II).  Vermolen teaches that its analyses can be used to draw conclusions for an optimal homogenization treatment, particularly due to the practical consideration of (real-world) heat-up at the beginning of a homogenization process.  Abstract; page 13; page 26 – Section 3.8.  Dons teaches verifying fits between calculated and experimental values.  Page 140 – left column.  
In order to verify a model, one would have to conduct multiple actual tests in order to confirm the calculated results.  To conduct multiple tests, billets would have to be subjected to heat treatment, i.e., putting a billet into a furnace, measuring temperature, and detecting phase transformation, in order to verify whether the homogenization models are accurate.  Additionally, it is known that even if a model is verified, the temperature profile in one alloy may not correspond to another alloy even .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






November 13, 2021